Title: From Thomas Jefferson to Benjamin Smith Barton, 29 March 1802
From: Jefferson, Thomas
To: Barton, Benjamin Smith


            Dear Sir
              Washington Mar. 29. 1802.
            Your favor of the 13th. came to hand on the 20th. instant only. I now inclose you, from the Secretary at war, a letter to Colo. Meigs our agent with the Cherokees, and one to yourself which may answer with those of any other nation you may chuse to visit. should you visit the Creeks, you will find them assembled in May and June and with them General Wilkinson, General Pickens and mr Hawkins engaged in a treaty with them. you will find these letters entirely equivalent to any which could have been written by myself. I have been obliged to adopt a rule of giving myself no letters of introduction or recommendation. it will readily occur to you to what an extent these applications would have been pushed as most of those who go abroad for curiosity or mercantile speculations would have found some channel for obtaining them, and they might with some young adventurers be used for improper purposes. I am in hopes we shall have the pleasure of seeing you here on your passage. you can go in the stages as far as Petersburg in Virginia, where I think you have a brother living. should you go on a higher road, Monticello will be in your way, where I shall be about the first of May. about the middle of that month I expect mr Randolph will set out for Augusta in Georgia, whom you would find a good botanising companion. I really envy you your journey; but I am a prisoner of state. I shall be glad to hear from you in every part of your journey. accept assurances of my esteem & my best wishes.
            Th: Jefferson
          